Citation Nr: 0739928	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  03-32 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Competency to handle disbursement of VA benefits.

2.  Entitlement to an effective date prior to August 26, 1994 
for the establishment of service connection for 
schizoaffective disorder and the assignment of a 100 percent 
evaluation made at that time.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and SB




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, in which service connection for 
schizoaffective disorder was granted and a 100 percent 
evaluation was assigned, effective from August 1994.  This 
matter also comes before the Board on appeal of a March 2006 
rating decision which determined that the veteran was not 
competent to handle disbursement of VA funds.

The Board notes that the veteran had several additional 
claims pending before the Board.  Claims of whether the 
veteran filed a timely appeal with a November 1994 rating 
decision that found that new and material evidence had not 
been submitted to reopen a claim for service connection for a 
mental disorder; whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
mental disorder; and whether new and material evidence has 
been submitted to change a prior determination of willful 
misconduct for injuries incurred in August 1978, were 
addressed in a decision of the Board issued in January 2005 
(under docket number 96-40 365).  At that time, it was 
determined that a substantive appeal was timely filed and 
that new and material evidence had been presented with which 
to reopen a claim of entitlement to service connection for a 
mental disorder.  It was also determined that new and 
material evidence had been presented with which to consider a 
change to prior determination of willful misconduct for 
injuries incurred in August 1978.

In a Remand issued in June 2005 (shown as docket number 00-24 
824), the Board addressed the claim of entitlement to a 
compensable rating for residuals of a fractured mandible, 
also claimed as resulting from injuries incurred in August 
1978 determined to be the result of misconduct. 

In a Supplemental Statement of the Case issued in December 
2005, the RO addressed the issue of entitlement to service 
connection for trauma/injuries incurred on August 1978, 
specifically claimed as spondylolysis with spondylolisthesis 
L5-S1; malocclusion of the jaw with pain and questionable 
nerve damage; head injury and concussion; sinus injury; eye 
injury; stomach problems/gastroesophageal reflux disease; 
impotence; facial injuries; TMJ - temporomandibular joint 
disorder; sleep apnea; neck injury and whiplash; choking; a 
knee condition; and arthritis of the back and chest, all 
previously denied due to willful misconduct.  The RO denied 
service connection on the merits for all of the multiple 
injuries claimed as due to trauma which occurred in August 
1978.  In a statement presented in March 2006, the veteran 
elected to withdraw all of these claims from appellate review 
and this fact is noted in Congressional correspondence issued 
by VA in April 2006.  Subsequently, these claims have not 
been addressed in any way, such as in statements or arguments 
provided by the veteran and his representative.  Accordingly, 
those claims are considered withdrawn.   


FINDINGS OF FACT

1.  The veteran lacks the mental capacity to contract or to 
manage his own affairs, including disbursement of funds 
without limitation.

2.  In final decisions issued in March 1991 and April 1993, 
the Board determined that new and material evidence had not 
been presented with which to reopen a service connection 
claim for a psychiatric disorder.  

3.  On August 26, 1994, the veteran filed to reopen the 
service connection claim for a mental disorder.  That 
application to reopen was successful and service connection 
for schizoaffective disorder was ultimately granted by the RO 
in a December 2005 rating action, effective from August 26, 
1994, the date of the successful claim to reopen.

4.  There was no successful application to reopen the claim 
for a mental disorder filed prior to August 26, 1994.  


CONCLUSIONS OF LAW

1.  The veteran is incompetent for VA purposes.  38 U.S.C.A. 
§ 501(a) (West 2002); 38 C.F.R. § 3.353 (2007).

2.  The legal criteria for an effective date prior to August 
26, 1994, for the grant of service connection for 
schizoaffective disorder (and the assignment of a 100 percent 
evaluation also made at that time) have not been met.  38 
U.S.C.A. §§ 5103A, 5107, 5108, 5110 (West 2002); 38 C.F.R. § 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).

With respect to the competency matter addressed herein, in 
Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), the United 
States Court of Appeals for Veterans Claims explicitly held 
that the VCAA does not apply to competency cases.  
Consequently, as to that claim, the Board is not required to 
address the RO's efforts to comply with the VCAA with respect 
to the issue here on appeal.

With regard to the effective date claim, under the VCAA, when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the veteran's application to 
reopen the service connection claim for a psychiatric 
disorder was filed in August 1994, over 5 years before the 
enactment of the VCAA in November 2000.  The claim was 
ultimately reopened by rating action of December 2005, at 
which time service connection was established and an 
effective date of August 1994 was assigned.  

The RO provided the veteran with a letter March 2006 which 
meets the notification requirements of the VCAA, prior to 
adjudicating the earlier effective date claim in a September 
2006 Supplemental Statement of the Case (SSOC).  Hence, the 
Board finds that VA's failure in not completely fulfilling 
VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the [supplemental] statement of the case). 

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran and his representative 
have pointed to no prejudice resulting from the timing of the 
VCAA notice.

The letter dated in 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  Regarding the first element, in letter 
dated in March 2006, the RO informed the veteran that if he 
felt his service-connected disorder had increased in severity 
beyond the rating assigned, he should submit current medical 
evidence to support his claim.  Regarding the second and 
third elements, in that VCAA letter, the RO informed the 
veteran that it would obtain any VA medical records or any 
private medical records if the veteran identified them and 
completed a consent form for such records.  The VCAA notice 
letter that were provided to the veteran also contained the 
"fourth element," inasmuch as the veteran was made aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The letter asked him to send any 
relevant information or evidence in his possession to VA.  
See Pelegrini II, at 120-121. 

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and argument in 
support of his claim and testifying at a January 2006 RO 
hearing.  Viewed in context, the furnishing of the VCAA 
notice after the decision that led to the appeal did not 
compromise "the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).  The 
veteran has had a "meaningful opportunity to participate 
effectively" in the processing of his claim.  Id., at 120-21.  
Therefore, with respect to the timing requirement for the 
VCAA notice, the Board concludes that to decide this appeal 
would not be prejudicial to the claimant.  Moreover, because 
there is no indication that there exists any evidence which 
could be obtained which would have an effect on the outcome 
of this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].  

The Board also notes that the veteran in this case is 
represented by an accredited representative who is clearly 
familiar with the case.  There is little doubt after even a 
cursory reading of the more recent documents on file that the 
representative and the veteran have actual knowledge of the 
evidence and argument need to substantiate the claim.  See 
generally Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
[holding that claimant was not prejudiced by RO's failure to 
provide VCAA notice where the claimant, through counsel, 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate his claim].  

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Such notice was provided in 
correspondence dated in March 2006.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

The duty to assist the veteran also has been satisfied in 
this case.  All available service medical records as well as 
VA and private medical records and examinations pertinent to 
the claim on appeal are in the claims file and have been 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  In compliance with the statutory 
requirements of 38 U.S.C.A. § 5103A and 7105(d) as well as 38 
C.F.R. § 3.103(b), the VA has provided the veteran and his 
representative with a SOC and SSOCs, informing them of the 
laws and regulations relevant to the veteran's claim and, in 
particular, what was needed to achieve an earlier effective 
date.  See Dingess, 19 Vet. App. at 473.  For these reasons, 
the Board concludes that the VA has fulfilled the duty to 
assist the appellant in this case.

	A.  Competency Determination

Factual Background

A review of the record reveals that by rating action of 
December 2005, service-connection was established for 
schizoaffective disorder and a 100 percent disability 
evaluation was assigned effective from August 1994.  Service-
connection is also in effect for laceration of the frontal 
scalp and residuals of a mandible fracture, each assigned a 
non-compensable evaluation.  

The veteran was notified in December 2005 of the proposed 
action to find him incompetent and of his right to submit 
evidence and request a hearing on the matter.  See 38 C.F.R. 
§ 3.103, 3.353(e) (2007).  That action was proposed based on 
a review of evidence including an October 2005 VA examination 
for mental disorders.   

The October 2005 VA examination report indicated that the 
veteran had been hospitalized numerous times since 1996 for 
treatment of schizoaffective disorder.  The veteran reported 
that his symptoms included auditory and visual hallucinations 
and paranoid thoughts.  Schizoaffective disorder was 
diagnosed.  The examiner commented that the veteran had 
trouble managing his financial affairs and that a payee 
should be considered.

A VA mental health note dated in February 2006 reveals that 
the veteran, his sister and his girlfriend were all seen at 
that time.  The veteran indicated that he would be receiving 
a significant lump sum of disability payments from VA and 
wanted his sister to be his payee, but in any event was 
relieved to have a payee to assist with his finances.  The 
record also contains an opinion from the veteran's treating 
VA psychiatrist dated in February 2006 indicating that the 
veteran was not competent to handle his VA funds.  

The veteran presented testimony at a personal hearing held at 
the RO in February 2006.  At that time, the veteran reported 
that he owned a car, did not drink or smoke, and had saved 
approximately $50,000 for his daughter.  He reported that his 
sister handled his Social Security disability payments.  

In March 2006, the RO determined the veteran to be 
incompetent to handle disbursement of VA benefits.  The 
record contains a VA Form 21-592, "Request for Appointment of 
a Fiduciary, Custodian, or Guardian," signed by the veteran 
in March 2006, indicating that the veteran was entitled to 
benefits, unpaid to date, in the amount of over $286,000. 

The record contains congressional correspondence dated in 
April 2006 which indicates that a payee was appointed to 
handle the veteran's finances and indicated that a 
retroactive payment of over $230,000 would be deposited in an 
account established for him in April 2006.  It was explained 
that the veteran had been informed of the appointment of a 
custodian and of the amount of benefits that would be paid.

VA medical records reflect that in April 2006, a registered 
nurse returned a phone call to the veteran during which he 
reported that having a payee was working out well and that he 
was relieved about this.  A May 2006 mental health note 
reveals that the veteran complained of feeling excessive 
sedation on Olanzapine.  It was noted that his symptoms 
consisted of auditory and visual hallucinations, occasional 
mood swings, pressured speech and impulsive spending.  The VA 
psychiatrist observed that fortunately, the veteran had a 
payee.  When evaluated in August 2006, it was noted that the 
veteran continued to have auditory and visual hallucinations.  
His insight and judgment were evaluated as fair to poor.  

Legal Analysis

The veteran contends that he is capable of handling his 
financial affairs without assistance and requests that a 
finding of competency be restored.  

VA regulations provide that a mentally incompetent person is 
one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.  38 
C.F.R. § 3.353(a) (2007).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetence, the rating agency 
will make no determination of incompetence without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetence should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetence.  38 C.F.R. § 3.353(c) (2007).

Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. §§ 3.102, 3.353(d) (2007).

The veteran has a long history of mental illness including 
approximately 14 psychiatric hospitalizations since 1996 by 
VA alone, according to an October 2005 VA examination report.  
He has been rated 100 percent disabled due to schizoaffective 
disorder, effective from August 1994, under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9211.  This rating comports with 
a finding of total occupational and social impairment to 
include gross impairment in thought processes.  See 38 C.F.R. 
§ 4.130 (2007).  The veteran has been determined by VA to be 
incompetent to handle his financial affairs from March 2006.  

The matter of competency involves specific inquiry into 
whether the veteran lacks the mental capacity to contract or 
to mange his own affairs, including disbursement of funds 
without limitation.  As noted above, there is a presumption 
in favor of competency, which may only be overcome by clear 
and convincing evidence that leaves no doubt as to the 
person's incompetency.

In the instant case, the Board has reviewed the appellate 
record and finds that there is clear and convincing evidence 
concerning the veteran's mental capacity to contract or to 
manage his own affairs, including disbursement of funds 
without limitation, and that presumption of competency is 
overcome.

The Board finds that the evidence from the veteran's October 
2005 examination, combined with subsequent VA treatment 
records in the veteran's claims file, constitutes clear and 
convincing medical evidence that the veteran is incompetent 
to handle his VA funds.  The critical evidence directly 
addressing the question of whether the veteran is competent 
to handle his VA benefits are the October 2005 opinion 
provided by the VA examiner and a February 2006 opinion 
provided by the veteran's treating VA psychiatrist, both of 
which indicate that the veteran is not capable of managing 
his own affairs or VA benefits.  

Neither the veteran nor his representative has submitted or 
identified any medical evidence that refutes or conflicts 
with the aforementioned opinions nor does the record contain 
any competent evidence countering these opinions.  Therefore, 
the Board finds the weight of the competent medical evidence 
reflects that the veteran is incompetent to handling the 
disbursement of funds for VA purposes.

The Board has considered the written contentions of the 
veteran and his representative with regard to "restoration" 
of a determination of competency.  However, the veteran's own 
assertions regarding his competency do not constitute 
competent medical evidence.  38 C.F.R. § 3.353(c); Sanders v. 
Brown, 9 Vet. App. 525 (1996).  Moreover, the veteran himself 
has expressed, as documented in VA medical records, 
satisfaction and a sense of relief having a payee to assist 
him with his financial affairs.

For all the foregoing reasons, the Board finds against a 
determination of competency.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against a finding of competency, that doctrine 
and any presumption in favor of competency, is not for 
application.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102, 3.353(d) (2006); Sanders v. Principi, 17 Vet. App. 
329, 333-34 (2003); Sims, at 458-59.

	B.  Effective Date Prior to August 26, 1994

Factual Background

In Board decisions of March 1991 and April 1993, it was 
determined that no new and material evidence had been 
presented with which to reopen a claim for a 
psychiatric/mental disorder.

On August 26, 1994, the veteran filed to reopen the claim of 
entitlement to service connection for a psychiatric disorder, 
specifically claimed as schizoaffective disorder.  In a 
November 1994 rating action, the RO determined that new and 
material evidence had not been presented with which to reopen 
a claim of entitlement to service connection for 
schizoaffective disorder.  The veteran was notified of that 
decision in November 1994 and filed a timely Notice of 
Disagreement in August 1995.  A statement of the case was 
issued in October 1995.  It was not determined that a timely 
substantive appeal was filed until the Board determined such 
in a January 2005 decision.  In that decision, the Board also 
determined that new and material evidence had been presented 
since the final Board decision of March 1991 (and April 1993) 
to reopen the service connection claim for a mental disorder.  

The veteran underwent a VA examination in October 2005.  At 
that time, a diagnosis of schizoaffective disorder was made 
and the VA examiner opined that it was at least as likely as 
not that the veteran's currently diagnosed psychiatric 
impairment had its initial onset in service. 

By rating action of December 2005, service-connection was 
established for schizoaffective disorder and a 100 percent 
disability evaluation was assigned effective from August 
1994.

Legal Analysis

In hearing testimony provided in February 2006, the veteran 
stated that he felt that the effective date for his service-
connected mental disorder should be sometime between 1978 and 
1981, when a psychiatric disorder was first diagnosed.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. §  5110 (West 2002) and 38 C.F.R. § 
3.400 (2007).  The effective date of an award of service 
connection may be the day following separation from service, 
if an application for benefits is received within one year of 
the date of the veteran's separation from service.  
Otherwise, the effective date is the date of the claim.  
38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2) 
(2007).

Unless specifically provided otherwise, the effective date of 
an award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on a 
reopened claim will be "the date of receipt of claim or the 
date entitlement arose, whichever is the later."  38 C.F.R. § 
3.400.

When there is a final denial of a claim, and new and material 
evidence is subsequently received, the effective date of the 
award of compensation is date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2007).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  The 
date of receipt shall be the date on which a claim, 
information, or evidence was received by VA.  38 C.F.R. § 
3.1(r).

The facts in this case show that in April 1993, the Board 
issued a final decision determining that new and material 
evidence had not been presented to reopen a service 
connection claim for a psychiatric disorder and that 
therefore the claim remained denied.  It is noted that the 
service connection claim for a psychiatric disorder was 
previously denied by the Board in March 1991 and June 1987 
decisions. 

RO determinations that are not timely appealed, and Board 
decisions are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 20.1100, 20.1103 (2007).  In the absence 
of clear and unmistakable error, finally denied claims may 
not be reconsidered except on the submission of new and 
material evidence.  VA must reopen a previously and finally 
disallowed claim when "new and material evidence is presented 
or secured with respect to a claim."  38 C.F.R. § 5108 (West 
2006).  Accordingly, the April 1993 Board decision represents 
a final decision. 

The veteran's claim to reopen was filed on August 26, 1994, 
and the presentation of new and material evidence was 
required to reopen that claim.  As this claim to reopen was 
filed prior to August 29, 2001, the following definition 
applies: new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

Ultimately it was determined that new and material evidence 
had been submitted to reopen the claim and that a grant of 
service connection was warranted, effective from August 26, 
1994, the date of filing of the successfully reopened claim.  
The Board concludes that this is the correct effective date.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) (effective date 
of an evaluation and an award of compensation based on a 
reopened claim will be date of receipt of claim or date 
entitlement arose, whichever is later).

The effective date to be assigned where there has been a 
final disallowance followed by a reopened claim with new and 
material evidence will be the date of the new claim or the 
date entitlement arose, whichever is later.  See Lapier v. 
Brown, 5 Vet. App. 215 (1993); 38 C.F.R. § 3.400(q).  
Similarly, the provisions of 38 C.F.R. § 3.400(r) provide 
that the effective date for an award of service connection 
may be granted only from the date of a successful application 
to reopen the claim supported by new and material evidence, 
or the date entitlement arose, whichever is later.  
Therefore, under the applicable statute and regulation, the 
effective date cannot be prior to August 26, 1994, as no 
claims filed prior to that claim were successful applications 
to reopen.  Waddell v. Brown, 5 Vet. App. 454, 456 (1993).

Accordingly, an effective date prior to the date of August 
26, 1994 is not warranted.  Washington v. Gober, 10 Vet. App. 
391, 393 (1997). ("The fact that the appellant had previously 
submitted claim applications, which had been denied, is not 
relevant to the assignment of an effective date based on a 
current application."); Wright v. Gober, 10 Vet. App. 343, 
346-47 (1997) (holding that an application that had been 
previously denied could not preserve an effective date for a 
later grant of benefits based on a new application).  

The Court has made it plain that the date of the filing of a 
claim is controlling in determinations as to effective dates.  
See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing 
Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 
10 Vet. App. 391 (1997); and Wright v. Gober, 10 Vet. App. 
343 (1997).  In Lalonde, the Court stated that the effective 
date of an award of service connection is not based upon the 
date of the earliest medical evidence demonstrating 
entitlement, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Similarly, in Williams v. Gober, 10 Vet. App. 447, 451 
(1997), the Court held that an effective date for the grant 
of service connection will not be any earlier than the date 
of receipt of claim, in cases such as this one, where the 
claim upon which the award is granted is filed more than one 
year after the claimant's separation from service.  
Accordingly, an effective date of June 1980, when the veteran 
was discharged from service, is not warranted.

The veteran argues that psychiatric manifestations/diagnoses 
were documented as early as 1978, and at least by 1981, 
warranting an earlier effective date.  However, as is clear 
from the applicable regulations, it is the date of the 
successful claim, not the date of the onset of illness or 
disability, which is the decisive factor in the determination 
of the effective date.  Although the provisions of 38 C.F.R. 
§ 3.400 contain exceptions to the general rule, none of those 
exceptions is applicable in this case.  Moreover, the Court 
has held that the mere presence of a disability does not 
establish an intent on the part of the veteran to seek 
service connection for that condition.  See KL v. Brown, 5 
Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 
35 (1995).

Finally, the veteran's representative argues that an earlier 
effective date is warranted under provisions which state that 
the effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  The 
claim at issue here does not involve an increased rating; the 
August 1994 claim was a claim to reopen, as service 
connection had not yet been established.  Accordingly, the 
aforementioned provisions, which pertain only to claims for 
increased evaluations, are inapplicable in this case.  

Here, service connection for schizoaffective disorder was 
granted based upon the veteran's successful application to 
reopen the claim, which was filed on August 26, 1994.  The 
Board finds that the RO has granted the earliest effective 
date possible based upon the facts in this case and the law 
and regulations.  Therefore, the appeal must be denied.



ORDER

The veteran is incompetent for VA purposes; the appeal is 
denied.

Entitlement to an effective date earlier than August 26, 
1994, for the grant of service connection for schizoaffective 
disorder and the assignment of a 100 percent evaluation made 
at that time is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


